Citation Nr: 0320821	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  93-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to service connection for a psychiatric 
disability, to include a condition manifested by breathing 
difficulties. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





REMAND

On February 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for any 
respiratory, pulmonary, breathing or 
psychiatric condition from 1988 to the 
present.  Obtain records from each health 
care provider the appellant identifies.

2.  The evidence shows that the veteran 
was employed by Caterpillar.  Please 
contact this employer and request a copy 
of the veteran's work performance 
records, arbitration records, 
psychological or psychiatric evaluations 
and work medical records dated between 
1988 and 1991.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: psychiatric.  Send the 
claims folder to the examiner for review.  
If the psychiatric examiner feels that a 
physical medical examination is necessary 
to ascertain the existence of a 
respiratory or pulmonary disorder 
manifested by breathing problems, please 
arrange for said examination.  An opinion 
should be obtained even if the veteran 
does not report for the examination.
Provide the examiner with the following 
instructions:

a) Dear Doctor,

In order to keep this case from being 
sent back for corrective action, please 
keep in mind that the purpose of your 
examination is not for the treatment of 
the veteran, but rather is forensic in 
nature.  Please consider the information 
in the claims file and the data obtained 
from the examination and provide an 
opinion as to the nature, etiology and 
onset date of any psychiatric pathology 
found, particularly any psychogenic 
respiratory disorder.  All tests and 
studies that you deem necessary should be 
conducted.

You should provide specific answers to 
the following questions:
(1) What is the correct diagnosis of any 
current psychiatric disorder(s)? 
(2) Is a psychogenic respiratory disorder 
present, and, if so, is it linked to the 
veteran's in-service experiences?
(3) Do the findings of any pertinent 
psychological testing provide any useful 
information?  Discuss.
(4) What is the significance of the 
veteran's documented prescriptions for 
Ativan and Levsinex?
(5) Based on the records on file, what is 
the approximate date of onset of the 
veteran's psychiatric condition(s)? and
(6) Is it as likely as not that the 
veteran's psychiatric disorder(s) is 
(are) attributable to, or related to, any 
disease or incident suffered during his 
active service or ACDUTRA, any disease or 
incident suffered prior to service, any 
disease or incident suffered after 
service, or to a combination of such 
causes or to some other cause or causes, 
such as employment difficulties?
If more than one psychiatric disorder is 
present, you must indicate if the 
disorder(s) preexisted the veteran's 
military service, and distinguish them as 
to which ones are acquired and/or 
developmental or congenital, if 
appropriate and, most importantly, you 
should indicate whether the record 
reflects that any of the veteran's 
current mental disorders was aggravated 
by or became worse as a result of his 
military service, particularly the 
ACDUTRA from November 1990 to March 1991.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





